Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Molli Trish Cabrera and Darlene Elizabeth Carter (“Appellants”) appeal the magistrate judge’s sanctions order and the order granting summary judgment in favor of Donta Cornelius Brown and Western Express, Incorporated in Appellants’ civil action.* We have reviewed the parties briefs and the joint appendix and find no reversible error. Accordingly, we affirm for the reasons stated by the magistrate judge. Cabrera v. Brown, No. 1:12-cv-00041-SAG (D. Md. Aug. 28 & Sept. 17, 2012). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.


The parties consented to the exercise of jurisdiction by the magistrate judge pursuant to 28 U.S.C. § 636(c) (2006).